Title: From George Washington to William Heath, 10 September 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 10th Septemr 1780
                        
                        I have received your favr of the 6th with the intelligence to which it refers. Should any part of the Fleet
                            mentioned by Capt. Jotham be destined for the Continent, we must soon hear of them.
                        Lest my letter of the 28th ulto in answer to yours of the 22d should have miscarried, I inclose you a Copy.
                            You will find in it an answer to all your questions, except that which respects the Arms for Colo. Greenes Regt—I would
                            not wish the new men brought by the Alliance to be broken in upon; as they are compleatly made up for transportation; and
                            since the great loss of Arms in the unfortunate stroke upon General Gates’s Army, it is more than probable we shall be
                            under the necessity of sending a further parcel to that quarter. I am with great regard Dear Sir Yr most obt Servt
                        
                            Go: Washington

                        
                    